82965: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28121: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82965


Short Caption:COE VS. GIANNINI (CHILD CUSTODY)Court:Supreme Court


Related Case(s):82789


Lower Court Case(s):Washoe Co. - Second Judicial District - FV1900293Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohnny Coe
					In Proper Person
				


RespondentAmy GianniniErin N. Grieve





Docket Entries


DateTypeDescriptionPending?Document


06/01/2021Filing FeeFiling Fee due for Appeal. (SC)


06/01/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-15467




06/01/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-15469




06/11/2021Order/IncomingFiled District court order. Certified copy of order filed in district court on 06/09/21.  Order to Proceed in Forma Pauperis. (SC)21-16866




06/14/2021Order/IncomingFiled District Court Order to Proceed in Forma Pauperis.  Filed in district court on 6/9/2021.  (SC)21-17070




06/16/2021Order/ProceduralFiled Order Waiving Filing Fee. In light of the district court's June 9, 2021, order granting appellant's motion to proceed in forma pauperis, no filing fee is due for this appeal.  NRAP 24(a)(2). (SC)21-17328




06/17/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-17457




06/21/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record Due: 30 days. (SC)21-17833




06/25/2021Record on Appeal DocumentsFiled Record on Appeal  - Volume 1. (SC)21-18311




06/25/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 2. (SC)21-18312




06/25/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 3. (SC)21-18313




06/25/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 4. (SC)21-18315




06/29/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 5 (SEALED). (SC)


08/20/2021Order/ProceduralFiled Order to File Documents. Appellant shall have 14 days from the date of this order to file and serve the transcript request form, docketing statement, and fast track statement. (SC)21-24310




09/30/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-28121




10/26/2021RemittiturIssued Remittitur.  (SC)21-30908




10/26/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 2, 2021. (SC)21-30908





Combined Case View